      Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 1 of 65



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


MELINDA MYERS, BARBARA                                          19-81
                                                     CASE NO.: ____________
STANERSON, and JOHN EIVINS, on Behalf
of Themselves and Others Similarly Situated,

        Plaintiffs,
                                                         LOCAL RULE 81(a) REMOVAL
v.                                                          INFORMATION FORM

IOWA BOARD OF REGENTS,

        Defendant.


        Defendant Iowa Board of Regents (“BOR”), hereby submits the information required by

Local Rule 81(a) in connection with its removal of this case to federal court:

        1.      All process, pleadings, and orders filed in the state court proceeding are attached

hereto. These materials include:

                Original Notice
                Class Action Petition
                Return of Original Notice
                Answer and Affirmative Defenses
                Notice of Civil Trial Setting Conference
                Application for Admission Pro Hac Vice
                Application for Admission Pro Hac Vice
                Order granting leave to practice
                Plaintiffs’ Unopposed Motion to Amend Class Action Petition
                Amended Class Action Petition
                Order granting leave to amend
                Order Resetting Trial Scheduling Conference

        2.      There are no known matters pending before the Iowa District Court that will require

resolution by this Court, other than the claims asserted by the plaintiffs.
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 2 of 65



       3.     The following attorneys for plaintiff have appeared in the state court action:

       Nathan Willems
       Rush & Nicholson, P.L.C.
       115 First Avenue SE, Ste. 201
       P.O. Box 637
       Cedar Rapids, IA 52406-0637
       nate@rushnicholson.com

       Harold Lichten
       Benjamin J. Weber
       Lichten @ Liss-Riordan, P.C.
       729 Boylston St., Ste. 2000
       Boston, MA 02116
       hlichten@llrlaw.com
       bjweber@llrlaw.com

       4.     The following attorney for defendant has appeared in the state court action in

connection with filing an Answer and Affirmative Defenses and filing the Notice of Removal as

required by 28 U.S.C. § 1446(d):

              Andrew T. Tice (AT0007968)
              AHLERS & COONEY, P.C.
              100 Court Avenue, Suite 600
              Des Moines, Iowa 50309
              (515) 243-7611
              (515) 243-2149 (fax)
              atice@ahlerslaw.com


                                                    /s/ Andrew T. Tice
                                                    Andrew Tice (AT0007968)
                                                    AHLERS & COONEY, P.C.
                                                    100 Court Avenue, Suite 600
                                                    Des Moines, Iowa 50309
                                                    Telephone: (515) 243-7611
                                                    Facsimile: (515) 243-2149
                                                    atice@ahlerslaw.com
                                                    ATTORNEYS FOR DEFENDANT
                                                    IOWA BOARD OF REGENTS




                                                2
       Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 3 of 65



Electronically filed and served:
                                                            CERTIFICATE OF SERVICE
Nathan Willems                         The undersigned certifies that the foregoing instrument was served upon all
Rush & Nicholson, P.L.C.               parties to the above cause to each of the attorneys of record herein at their
                                       respective addresses disclosed on the pleadings on:           October 25, 2019

                                                                                           ☐
115 First Avenue SE, Ste. 201
P.O. Box 637                           By:    ☐      U.S. Mail                                      Fax
Cedar Rapids, IA 52406-0637                   ☐      Hand delivery                         ☐        Private Carrier
                                              ☒                                            ☐
nate@rushnicholson.com
                                                     Electronically (via CM/ECF)                    E-mail

Harold Lichten                         Signature:          /s/ Pam Norelius
Benjamin J. Weber
Lichten @ Liss-Riordan, P.C.
729 Boylston St., Ste. 2000
Boston, MA 02116
hlichten@llrlaw.com
bjweber@llrlaw.com

ATTORNEYS FOR PLAINTIFF
01644519-1\14722-494




                                        3
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 4 of 65
             E-FILED 2019 AUG 19 11:09 AM JOHNSON - CLERK OF DISTRICT COURT




            IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY

MELINDA MYERS, BARBARA                     )
STANERSON, and JOHN ElVlNS,                )
on Behalf of Themselves and Others         )
Similarly Situated,                        )      NO
                                           )
               Plaintiffs,                 )
                                           )      ORIGINAL NOTICE
       VS                                  )
                                           )
IOWA BOARD OF REGENTS,                     )
                                           )
               Defendant.                  )

TO THE ABOVE-NAMED DEFENDANT

        You are hereby notified that a Petition and Jury Demand has been filed in the
office of the clerk of this court naming you as the Respondents in this action. A copy of
the petition (and any documents filed with it) is attached to this notice, The attorney for
the Petitioner is Nathan Willems of Rush & Nicholson, P.L.C., whose address is P. O.
Box 637, Cedar Rapids, lA 52406-0637. The attorneys'phone number is (319) 363-
5209; facsimile number (319) 363-6664.

       You must serve a motion or answer within 20 days after service of this Original
Notice upon you and, within a reasonable time thereafter, file your motion or answer
with the Clerk for Johnson County, at the county courthouse in Johnson County, lowa.
lf you do not, judgment by default may be rendered against you for the relief demanded
in the petition.

        lf you require the assistance of auxiliary aids or services to participate in court
because of a disability, immediately call your district ADA coordinator at 319-398-3920
ext. 1 105. (lf you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)



                                                  CLERK OF THE ABOVE COURT
                                                  Johnson County Courthouse
                                                  lowa City, lowa

                                        IMPORTANT

     YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR
INTERESTS.
 Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 5 of 65
                  E-FILED 2019 AUG 19 3:48 PM JOHNSON - CLERK OF DISTRICT COURT




STATE OF IOWA                       JUDICIARY                                caseNo.    1ACV081138
                                                                             county JOhnSOn

caseritte     MELINDA MYERS, ET AL., VS. IOWA BOARD OF REGENTS

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the courl, you must file your Appearance and Answer electronically.

you must registerthrough the lowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password foithe purposes of filing and viewing documents on your case and of receiving service and notices from the court.


FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://vwvw.iowacourts.state.ia.us/Efi le


FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




lf you require the assistance of auxiliary aids or services to participate in. court because of a disability, immediately call your district
ADA cooidinator at (319) 398-3920 . (lf you are hearing impaired, call Relay lowa TTY at 'l-800-735'2942')


 Datetssued        0811912019 03:48:28 PM




 District Cterk   of Johnson                  County

 /s/ Maria Montes de Oca
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 6 of 65
             E-FILED 2019 AUG 19      11   :09 AM JOHNSON - CLERK OF DISTRICT COURT




            IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY

MELINDA MYERS, BARBARA                           )
STANERSON, and JOHN ElvlNS,                      )
on Behalf of Themselves and Others               )
Similarly Situated,                              )        NO
                                                 )
                Plaintiffs,                      )
                                                 )        CLASS ACTION PETITION
       VS                                        )
                                                 )
IOWA BOARD OF REGENTS,                           )
                                                 )
                Defendant.                       )

I.      INTRODUCTION

        Plaintiffs are employees who provide healthcare at the University of lowa

Hospitals and Clinics ("UlHC").1 Plaintiffs and the other health care providers at UIHC

are paid a salary on a monthly basis. ln addition to their base salary, the health care

professionals earned "adjustments" for working extra hours, working night or overnight

shifts, working weekends, or working overtime beyond their scheduled hours. However,

UIHC maintains a policy and practice of not paying these adjustments in the pay period

when they are earned or within twelve days thereafter as required by lowa law. lnstead,

these health care workers are routinely not paid their wage "adjustments" until one or

two months after the period in which they were earned.

        Pursuant to the lowa Wage Payment and Collection Law ('IWPCL'), an employer

is required to pay all wages earned within twelve days, excluding Sundays and legal

holidays, "after the end of the period in which the wages were earned." lowa Code

Chapter 91A.3(1). UIHC, however, routinely fails to pay the health care workers their


1 The pay practices referenced in this lawsuit are applicable to a bargaining unit working at the UIHC that

consists primarily of staff nurses but also includes other job titles such as physical therapists, lab
technicians, occupational therapists, and physician's assistants.
      Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 7 of 65
             E-FILED 2019 AUG 19 11:09 AM JOHNSON - CLERK OF DISTRICT COURT




wage "adjustments" in a timely manner pursuant to lowa Code Chapter 91A.3(1).

Plaintiffs, therefore, file this Class Action Petition on behalf of themselves and all others

similarly situated, against the lowa Board of Regents, for failure to pay wages in a timely

manner in violation of the IWPCL.

II.     JURISDICTION AND VENUE

        1.     This court has jurisdiction pursuant to the IWPCL, lowa Code Chapter

91A.

        2.     This Petition is not based upon federal law or any federal question. No

claim for relief is made under federal law.

        3.     Pursuant to lowa Code S 617.3 venue is proper in Johnson County

because the Plaintiffs have performed their work for Defendant in Johnson County.

III.    PARTIES

        4.     Plaintiff Melinda Myers is a resident of Linn County, lowa. Myers is

currently employed as a staff nurse at UIHC.

        5.     Plaintiff Barbara Stanerson is a resident of Johnson County, lowa.

Stanerson is currently employed as a physical therapist at UIHC.

        6.     Plaintiff John Eivins is a resident of lowa County, lowa. Eivins is currently

employed as a staff nurse at UIHC.

        7.     Plaintiffs, within the past two years, have been employees of University of

lowa Hospitals and Clinics within the definition of "employee" in lowa Code S 91A.2.

        8.     Defendant lowa Board of Regents is a government or governmental

subdivision or agency which operates a hospital and clinics at the University of lowa

('ulHC').


                                               2
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 8 of 65
            E-FILED 2019 AUG 19 11:09 AM JOHNSON - CLERK OF DISTRICT COURT




        L     UIHC is an "employer" within the definition of lowa Code S 91A.2,

IV.     BACKGROUND

        10.   Plaintiffs and those similarly situated have worked as health care

providers at UIHC at several locations in eastern lowa.

        11.   Defendant pays these health care workers a monthly base salary as well

as certain additional wages called "adjustments."

        12.   The UIHC health care providers in this case earn wage adjustments for

things such as hours worked beyond a scheduled shift, working the night shift, working

overnight, working during a weekend, and shifts that are beyond their regular schedule.

They also are entitled   to   overtime pay (time and a half) when the health care provider

works more than 240 hours in a six-week period.

        13.   Defendant pays these health care workers on the first of each month for

the work performed the prior month. The health care workers receive a monthly base

salary of one-twelfth of the of their annual base salary.

        14.   Defendant, however, has a policy for the payment of "adjustments" which

results in the wage "adjustments" not being paid to the workers until much later.

        15.   For example, on May 6, 2019, Plaintiff Melinda Myers, a staff nurse,

worked an additional three hours beyond her regularly scheduled shift at the direction of

Defendant. In addition to her regular pay, Myers earned and was owed an additional

$17.48 premium per extra hour.

        16.   The pay period for the work performed by Myers in May ended on May         31   ,




2019.




                                                3
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 9 of 65
           E-FILED 2019 AUG 19   11   :09 AM JOHNSON - CLERK OF DISTRICT COURT




       17.   Pursuant to Defendant's schedule for "adjustments," however, Myers did

not receive her "adjustment" of an additional $17 .48 per extra hour for the work

performed on May 6,2019, until August 1,2019, 87 days after she worked those extra

hours and 62 days after the May pay period in which she earned the "adjustment."

       18.   Thus, Defendant failed to pay Myers' "adjustment" within twelve days, not

including Sundays and legal holidays, after the pay period in which it was earned in

violation of the IWPCL.

       19.   As another example, Plaintiff Stanerson, a physical therapist, worked an

extra shift on December 21,2018, and earned wages of approximately $425.41 for

working the extra eight-hour shift. The pay period for work performed in December

2018 ended on December 31, 2018. Stanerson, however, was not paid her "adjustment

wage" until Febru ary 1 ,2019, which was 42 days after she worked the extra shift and 32

days after the December 2018 pay period ended.

       20.    Thus, Defendant failed to pay Stanerson's "adjustment" within twelve

days, not including Sundays and legal holidays, after the pay period in which it was

earned in violation of the IWPCL.

       21.    Defendant has engaged in the practice described in the preceding

paragraph willfully and intentionally, and for all putative class members in this case.

V.     CLASS ACTION ALLEGATIONS

       22.    Plaintiffs bring this lawsuit as a class action pursuant to lowa Rule of Civil

Procedure 1.261 on behalf of the Class identified below.

       23.    The Class consists of all former, current and future health care providers

who have worked at UIHC within the past two years of the date of filing of this Petition,



                                               4
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 10 of 65
            E-FILED 2019 AUG 19   11   :09 AM JOHNSON - CLERK OF DISTRICT COURT




and who were subject to the policy described above of not being paid their earned wage

adjustments within twelve days of the pay period in which it was earned.

       24.     Plaintiffs, as employees who have not been paid in a timely manner

consistent with lowa Code S 91A.3, are representative of an ascertainable class that is

comprised of employees working on behalf of Defendant in lowa.

        25.    Upon information and belief, the membership of the Class likely includes

more than 2,000 individuals, the exact number of past and current such class members

being known to Defendant.

       26.     The Class is so numerous that joinder of all members is impracticable.

       27.     There are questions of law and facts common to each member of the

Class. Such common questions include, but are not limited to: Whether Defendant's

standard practice and timing of payments for overtime, extra time, shift premiums or

other adjustments violates the IWPCL, S 914.3.

        28.    Plaintiffs' claims are typical of the claims of absent members of the Class.

        29.    Plaintiffs' claims also fairly encompass the claims of absent members of

the Class. Moreover, Plaintiffs and absent members of the Class are similarly situated

and have been harmed by the Defendant's pay policies which are universally applied to

all nursing staff.

       30.     lt is further appropriate to proceed with this action on behalf of the Class

members because:

               a.     A joint and common interest exists among members of the Class

       who have all suffered from untimely payment of their wages;




                                                5
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 11 of 65
            E-FILED 2019 AUG 19 11:09 AM JOHNSON - CLERK OF DISTRICT COURT




               b.        The prosecution of actions by individual members of the Class

       would be impractical and, furthermore, create a risk of inconsistent or varying

       adjudications with respect to individual members of the Class which would

       establish incompatible standards of conduct for Defendant;

               c.        As a practical matter, adjudications with respect to the individual

       members of the Class would be dispositive of the interests of other members not

       parties to the adjudications, and/or would substantially impair or impede their

       ability to protect their interests;

               d.        The Defendant, by enacting pay policies generally applicable to all

       of its nursing staff, has on grounds generally applicable to the Class, rendering

       class judgment appropriate to the Class as a whole; and

               e.        The questions of law and fact common to the members of the Class

       predominate over any questions affecting only individual members, and a class

       action is superior to other available methods for the fair and efficient adjudication

       of this action.

       31.     Plaintiffs have retained lawyers who are experienced litigators with

substantial experience litigating wage and hour matters on a class-wide basis. The

lawyers have agreed to advance the costs of the out-of-pocket expenses of this

litigation and have the ability to do so.

                                             COUNT    I



                            vtoLATtoN oF twPcl, s 91A.2,       S 91A.3

       32.     Plaintiffs incorporate by reference paragraphs 1 through 31 of this Class

Action Petition as if fully set forth herein.



                                                 6
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 12 of 65
            E-FILED 2019 AUG 19 1 1:09 AM JOHNSON - CLERK OF DISTRICT COURT




      33.     By failing to make payment of wages earned as described in these

paragraphs in a timely manner, Defendant has violated lowa Code S 91A'3.

       34.    Defendant's violation of the IWPCL is intentional, and therefore Defendant

is liable to Plaintiffs for liquidated damages as described in lowa Code S 91A.2.

                                 PRAYER           RELIEF

      Wherefore, Plaintiffs pray that this Court enter the following relief:

       1.     An order permitting this litigation to proceed as a class action pursuant to

lowa Rule of Civil Procedure 1.262;

       2.     An order of judgment in favor of Plaintiffs and others similarly situated

awarding them liquidated damages for the untimely payment of wages;

       3.     An award of attorney's fees, costs, and interest;

       4.     lnjunctive and declaratory relief requiring Defendant to comply with the

IWPCL and cease its illegal practices;

       S.     Any other relief to which Plaintiffs and the Class members may be entitled



                                           /s/ Nathan Willems
                                           NATHAN WILLEMS, AT0009260
                                           RUSH & NICHOLSON, P.L.C.
                                            1 15 First Avenue SE, Suite 201
                                           P. O. Box 637
                                           Cedar Rapids, lA 52406-0637
                                           Telephone (31 9) 363-5209
                                            Facsimile (31 9) 363-6664
                                           nate@rushnicholson.com




                                              7
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 13 of 65
      E-FILED 2019 AUG 19 11:09 AM JOHNSON - CLERK OF DISTRICT COURT




                                 Harold Lichten (pro hac vice admission
                                 anticipated)
                                 Benjamin J. Weber (pro hac vice admission
                                 anticipated)
                                 LICHTEN & LISS-RIORDAN, P.C.
                                 729 Boylston St., Suite 2000
                                 Boston, MA 02116
                                 Telephone: (61 7) 994-5800
                                 Facsimile: (617) 994-5801
                                 hlichten@llrlaw.com
                                 bjweber@llrlaw.com

                                 ATTORNEYS FOR PLAINTIFFS




                                    B
          Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 14 of 65
                              E-FILED 2019 AUG 27 11:42AM JOHNSON - CLERK OF DISTRICT COURT
POLK COANW SAERITF'S OFFICE                                                                                   SHNNr     IT   IBVIN T SCENE,',.EN
                                                                                    ffi
                             56 Ar-ean€ Des Moiqes, IA" 50309                                        Sheriffs OSce (5r5r 286-t9t0   lFc   (515) 28634f0
 Cir.il Ditirion i 232   -
                                                        RETURN OF SERVICE
                                          In the IA District Court for JOHNSON COUNTY COURT


                             MELINDAMYERS                                   vs                          IOWA BOARD OF REGENTS

 Sheriff#: 19031971
 Case #: LACV081 138
 Received: 812212019


STATE OF'.IOWA POLK COUNTY )                       $


I certify that I   served a coPY of:
X Original Notice/Petition CLASS ACTION

On: 812612019 10:39:00 AM
To: IOWA BOARD OF REGENTSby delivering a copy to AIMEE CLAEYS
         a person at least 18 years of age described as ATTORNEY
Manner Served: SUBSTITUTE
Address of Service: 11260 Aurora Ave, Urbandale,IA 50322
Notes:

                                                                       Attemnts
 Date: 812612019 10:39:00 AM
 Address: 1 1260 Aurora Ave, Urbandale,IA 50322
 Note:




                                        FEES                                     Kevin J Schneider, Sheriff of Polk Countv, Iowa
                                                                Total: $45.08             z?_;zi/t




                                                                                 Deputy/Server: Darrin Selby




                                                                                     Entered by Janet Lose - Bl27l20l9 II:29:29                      AM
      Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 15 of 65
               E-FILED 2019 SEP 131:28 PM JOHNSON - CLERK OF DISTRICT COURT




                IN THE IOWA DISTRICT COURT FOR JOHNSON COUNTY


MELINDA MYERS, BARBARA                            CASENO.: LACV08I138
STANERSON, and JOHN EIVINS, on Behalf
of Themselves and Others Similarly Situated,

         Plaintiffs,

                                                 ANSWER and AFFIRMATIVE DEFENSES

IOWA BOARD OF REGENTS,

         Defendant.



         COME NOW, Defendant Iowa Board of Regents and for its Answer to Plaintiffs' Petition

and   Affirmative Defenses,   states:

                                        L   INTRODUCTION

         Response: Plaintiffls narrative introduction     does not include individualized

allegations for which a responsive answer may be provided. As such, no responsive

pleading would be required. To the extent a response would be deemed required,

Defendant lacks knowledge sufficient to form a belief as to the truth or falsity of the

statements made within Plaintiff s narrative introduction without the benefits of further

discovery, and therefore denies the same and demands strict proof thereof.

                               il.      JURISDICTION AND VENUE

         1.      This court has jurisdiction pursuant to the IWPCL, Iowa Code Chapter 91A.

         Response: With regard to paragraph 1, these allegations fail to set forth           any

factual assertions, but instead set forth counsel's interpretation of       law. As such, no
responsive pleading is required. To the extent a response would be deemed required,

Defendant lacks knowledge sufficient to form a belief as to the truth or falsify of the
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 16 of 65
             E-FILED 2019 SEP 13 1:28 PM JOHNSON - CLERK OF DISTRICT COURT




allegations in paragraph 1 without the benefits of further discovery, and therefore denies the

same and demands strict proof thereof.

       2.      This Petition is not based upon federal law or any t'ederal question. No claim for

relief is made under federal law.

       Response: With regard to paragraph 2, these allegations fail to set forth              any

factual assertions, but instead set forth counsel's interpretation of       law. As such, no
responsive pleading is required. To the extent a response would be deemed required,

Defendant lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in paragraph 2 without the benefits of further discovery, and therefore denies the

same and demands strict proof thereof.

       3.      Pursuant   to Iowa Code $ 617.3 venue is proper in Johnson County because the

Plaintiffs have performed their work for Defendant in Johnson County.

       Response:       Denied.

                                       IIL     PARTIES

       4.      Plaintiff Melinda Myers is a resident of Linn County, Iowa. Myers is currently

employed as a staff nurse at UIHC.

        Response: Defendant lacks knowledge sufficient to form a belief        as   to the truth or

falsity of the allegations contained in paragraph 4 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        5.     Plaintiff Barbara Stanerson is a resident of Johnson County, Iowa. Stanerson is

currently employed as a physical therapist at UIHC.




                                                2
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 17 of 65
               E-FILED 2019 SEP 13 1,.28 PM JOHNSON - CLERK OF DISTRICT COURT




       Response: Defendant lacks        knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 5 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

       6.       Plaintiff John Eivins is a resident of Iowa County, Iowa. Eivins is currently

employed as a staff nurse at UIHC.

       Response: Defendant lacks        knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 6 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

       7   .    Plaintiffs, within the past two years, have been employees of University of Iowa

Hospitals and Clinics within the definition of "employee" in Iowa Code $ 91A.2.

       Response: Defendant lacks knowledge sufficient         to form a belief as to the truth or

falsity of the allegations contained in paragraph 7 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

       8.       Defendant Iowa Board of Regents is a government or governmental subdivision or

agency which operates a hospital and clinics at the University of Iowa ("UIHC").

       Response: It is admitted that Iowa Board of Regents is a governmental entity
created pursuant to Iowa Code Chapter 262 that governs the University of Iowa Hospitals

and Clinics. The remainder of Paragraph 8 is denied.

       9.       UIHC is an "employer" within the definition of Iowa Code   $ 91A.2.

       Response: Defendant lacks knowledge sufficient         to form a belief as to the truth or

falsity of the allegations contained in paragraph 9 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.




                                                J
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 18 of 65
                 E-FILED 2019 SEP 131:28 PM JOHNSON - CLERK OF DISTRICT COURT




                                          IV.     BACKGROUND

        10.       Plaintiffs and those similarly situated have worked    as   health care providers at UIHC

at several locations   in eastern Iowa.

       Response: Defendant lacks                knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 10 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        1   1.    Defendant pays these health care workers a monthly base salary as well as certain

additional wages called "adjustments.".

       Response: It is admitted that certain               employees at the University of Iowa Hospitals

&   Clinics receive monthly base salary wages and other pay. Defendant lacks knowledge

sufficient to form a belief as to the truth or falsify of the remaining allegations contained in

paragraph 11 of Plaintiffs' petition without the benefit of further discovery, and therefore

denies the same and demands strict proof thereof.

        12.       The UIHC health care providers in this case earn wage adjustments for things such

as hours worked beyond a scheduled shift, working the night shift, working overnight, working

during a weekend, and shifts that are beyond their regular schedule. They also are entitled to

oveftime pay (time and a half) when the health care provider works more than 240 hours in a six-

week period.

       Response: Defendant lacks knowledge sufficient to form a belief as to the truth or
falsity of the allegations contained in paragraph 12 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.




                                                       4
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 19 of 65
              E-FILED 2019 SEP 13 1:28 PM JOHNSON - CLERK OF DISTRICT COURT




        13.    Defendant pays these health care workers on the first of each month for the work

performed the prior month. The health care workers receive a monthly base salary of one-twelfth

of the of their annual base salary.

        Response: Defendant lacks       knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 13 of Plaintiffs'petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        14.    Defendant, however, has a policy for the payment of "adjustments" which results

in the wage "adjustments" not being paid to the workers until much later.

        Response: Defendant lacks       knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 14 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        15.     For example, on May 6,2019, Plaintiff Melinda Myers, a staff nurse, worked an

additional three hours beyond her regularly scheduled shift at the direction of Defendant. In

addition to her regular pay, Myers earned and was owed an additional $17.48 premium per extra

hour.

        Response: It is admitted Plaintiff Melinda Myers was paid for attending       education

on site for 3 hours on May 612019. Defendant lacks knowledge sufficient to form a belief as

to the truth or falsity of the remaining allegations contained in paragraph 15 of Plaintiffs'

petition without the benefit of further discovery, and therefore denies the same and demands

strict proof thereof.

        16.     The pay period for the work performed by Myers in May ended on May    3I,2019.




                                                5
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 20 of 65
              E-FILED 2019 SEP 13 1:28 PM JOHNSON - CLERK OF DISTRICT COURT




       Response: Defendant lacks knowledge sufficient to form a belief              as   to the truth or

falsity of the allegations contained in paragraph 16 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

       17.     Pursuant     to Defendant's schedule for ','adjustments," however, Myers did not

receive her "adjustment" of an additional $17.48 per extra hour for the work performed on May 6,

2019, until August   I,2019,87   days after she worked those extra hours and 62 days after the May

pay period in which she earned the "adjusttnent."

       Response:       it   is admitted that Plaintiff Myers received a payment of $52.43            on

August 1,2019. Defendant lacks knowledge sufficient to form a belief as to the truth or

falsity of the remaining allegations contained in paragraph 17 of Plaintiffs' petition without

the benefit of further discovery, and therefore denies the same and demands strict proof

thereof.

       18.     Thus, Defendant failed to pay Myers"'adjustment" within twelve days, not

including Sundays and legal holidays, after the pay period in which it was earned in violation of

the IWPCL.

       Response: Defendant lacks knowledge sufficient to form a belief              as to the   truth or

falsity of the allegations contained in paragraph 18 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        19.    As another example, Plaintiff Stanerson,   a   physical therapist, worked an extra shift

on Decemb er 2I , 2018, and eamed wages of approxim ately $425 .41 for working the extra eight-

hour shift. The pay period for work performed in December 2018 ended on December 31, 2018.

Stanerson, however, was not paid her "adjustment wage" until February          I,2019, which was 42

days after she worked the extra shift and 32 days after the December 2018 pay period ended.



                                                 6
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 21 of 65
               E-FILED 2019 SEP 13 1"28 PM JOHNSON - CLERK OF DISTRICT COURT




       Response: It        is admitted Plaintiff Stanerson was paid for patient care for 8 hours

on Decemb er 21,,2018. Defendant lacks knowledge sufficient to form a belief as to the truth

or falsity of the remaining allegations contained in paragraph 19 of Plaintiffs' petition
without the benefit of further discovery, and therefore denies the same and demands strict

proof thereof.

        20.      Thus, Defendant failed to pay Stanerson's "adjustment" within twelve days, not

including Sundays and legal holidays, after the pay period in which it was eamed in violation of

the IWPCL.

        Response: Defendant lacks knowledge sufficient             to form a belief as to the truth or

falsity of the allegations contained in paragraph 20 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

        21.      Defendant has engaged       in the practice   described   in the preceding   paragraph

willfully   and intentionally, and for all putative class members in this case.

        Response:        Denied.

                              V.      CLASS ACTION ALLEGATIONS

        22.       Plaintiffs bring this lawsuit as a class action pursuant to Iowa Rule of Civil

Procedure 1.261 onbehalf of the Class identified below.

        Response: With regard to paragraph 22, these allegations fail to set forth                 any

factual assertions, but instead set forth counsel's interpretation of             law. As such, no
responsive pleading is required. To the extent a response would be deemed required,

Defendant lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in paragraph 22 without the benefits of further discovery, and therefore denies

the same and demands strict proof thereof.



                                                    7
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 22 of 65
             E-FILED 2019 SEP 131:28 PM JOHNSON - CLERK OF DISTRICT COURT




       23.     The Class consists of all former, current and future health care providers who have

worked at UIHC within the past two years of the date of filing of this Petition, and who were

subject to the policy described above of not being paid their earned wage adjustments within

twelve days of the pay period in which it was earned.

       Response: With regard to paragraph            230 these allegations   fail to set forth any

factual assertions, but instead set forth counsel's interpretation of         law. As sucho no
responsive pleading is required. To the extent a response would be deemed required,

Defendant lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in paragraph 23 without the benefits of further discovery, and therefore denies

the same and demands strict proof thereof.

       24.     Plaintiffs, as employees who have not been paid in a timely manner consistent with

Iowa Code $ 91A.3, are representative of an ascertainable class that is comprised of employees

working on behalf of Defendant in Iowa.

       Response:      Denied.

       25.     Upon information and belief, the membership of the Class likely includes more than

2,000 individuals, the exact number of past and current such class members being known to

Defendant.

       Response: Defendant        lacks knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 25 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

       26.     The Class is so numerous that joinder of all members is impracticable.




                                                8
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 23 of 65
                E-FILED 2019 SEP 13 1:28 PM JOHNSON - CLERK OF DISTRICT COURT




       Response: Defendant lacks           knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 26 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereol.

       27   .    There are questions of law and facts common to each member of the Class. Such

common questions include, but are not limited to: Whether Defendant's standard practice and

timing of payments for overtime, extra time, shift premiums or other adjustments violates the

IWPCL, $ 91A.3.

       Response:        Denied.

       28.       Plaintiffs' claims aretypical of the claims of absent members of the Class.

       Response:        Denied.

       29.       Plaintiffs' claims also fairly encompass the claims of absent members of the Class.

Moreover, Plaintiffs and absent members of the Class are similarly situated and have been harmed

by the Defendant's pay policies which are universally applied to all nursing staff.

       Response:        Denied.

       30.       It is further appropriate to proceed with this action on behalf of the   Class members


because:

       a.        A joint and cornrnon interest exists among members of the Class who have all

        suffered from untimely payment of their wages;

       b.        The prosecution    of   actions   by individual members of the      Class would be

        impractical and, furthennore, create a risk of inconsistent or varying adjudications with

       respect to individual members of the Class which would establish incompatible standards

        of conduct for Defendant;




                                                     9
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 24 of 65
              E-FILED 2019 SEP 131:28 PM JOHNSON - CLERK OF DISTRICT COURT




       c.       As a practical rnatter, adjudications with respect to the individual members of the

        Class would be dispositive           of the interests of other members not parties to       the

        adjudications, and/or would substantially impair or impede their ability to protect their

        interests;

        d.      The Defendant, by enacting pay policies generally applicable to all of its nursing

        staff, has on grounds generally applicable to the Class, rendering class judgment

        appropriate to the Class as a whole; and

        e.      The questions of law and fact common to the members of the Class predominate

        over any questions affecting only individual members, and a class action is superior to

        other available methods for the fair and efficient adjudication of this action.

        Response:       Denied.

        31.     Plaintiffs have retained lawyers who are experienced litigators with substantial

experience litigating wage and hour matters on a class-wide basis. The lawyers have agreed to

advance the costs of the out-of-pocket expenses of this litigation and have the ability to do so.

        Response: Defendant              lacks knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 31 of Plaintiffs' petition without the benefit

of further discovery, and therefore denies the same and demands strict proof thereof.

                                                  COUNT    I
                             VIOLATION OF IWPCL, $ 914.2, $ 914.3

        32.     Plaintiffs incorporatc by reference paragraphs 1 through 31 of this Class Action

Petition as if fully set forth herein.

        Response: Defendant hereby incorporates in full the responses to paragraphs 1-
31 as if fully set forth herein.



                                                      10
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 25 of 65
               E-FILED 2019 SEP 131:28 PM JOHNSON - CLERK OF DISTRICT COURT




         33.    By failing to make payment of wages earned as described in these paragraphs in a

timely manner, Defendant has violated Iowa Code $ 91A.3.

         Response:        Denied.

         34.    Defendant's violation of the IWPCL is intentional,andtherefore Defendant is liable

to Plaintiffs for liquidated damages as described in Iowa Code $ 914.2.

         Response:        Denied.

         WHEREFORE, Defendant Iowa Board of Regents respectfully requests Plaintiffs' Petition

be dismissed in its entirety with costs assessed to Plaintiffs and such other relief as the Court deems

appropriate.

                   FURTHER ANSWERS AND AFFIRMATIVE DEFENSES

         1.     Plaintiffs' Petition fails to state a claim upon which relief can be granted.

         2.     Plaintiffs cannot establish the necessary prerequisites for class treatment.

         3.     Plaintiffs are not proper class representatives.

         4.     Plaintiffs' claims would be limited or barred, in whole or in paft, by the applicable

statute of limitations.

         5.     Any violation of the Iowa Wage Payment Act was unintentional.

         6.     Plaintiffs have not sustained legally recognizable or awardable damages.

         7.     Plaintiffs' claims are barred or limited by the doctrines of laches, estoppel, and

walver

         8.     Defendant reserves the right to amend this pleading to assert additional defenses

upon discovery of specific facts upon which Plaintiffs bases their claim for relief and upon

completion of discovery.




                                                   11
               Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 26 of 65
                                          E-FILED 2019 SEP 13 1:28 PM JOHNSON - CLERK OF DISTRICT COURT




                           WHEREFORE, Defendant Iowa Board of Regents requests that Plaintiffs' Petition be

dismissed and the costs of this action taxed to Plaintiffs.




                                                                           /s/ Andrew T. Tice
                                                                           Andrew Tice (4T0007968)
                                                                           AHLERS & COONEY, P.C.
                                                                           100 Court Avenue, Suite 600
                                                                           Des Moines, Iowa 50309
                                                                           Telephone: (515) 243-7 611
                                                                           Facsimile: (515) 243-2149
                                                                           atice@ahlerslaw.com
                                                                           ATTORNEYS FOR DEFENDANT
                                                                           IOWA BOARD OF REGENTS
Electronically filed and served:
                                                                                           CERTIFICATEOFSERVTCE
Nathan Willems                                                         The undersigned certifies tlat the foregoing inshument was seled upon all
Rush & Nicholson, P.L.C.                                               parties to the above cause to each ofthe attomep ofiecord herein at their
                                                                       respective addresses disclosed on the pleadings on:       Septenrber 13.2019
115 First Avenue SE, Ste. 201
P.O. Box 637
                                                                       By: Iu.s.Mail                                     n       Fax

Cedar Rapids, IA 52406-0637                                                   n Handdelivery                             n       PrivateCanier
nate@rushnicholson. com
                                                                              X      Elecnonically(vr,iz   CM/ECF) !             E-mail
ATTORNEYS FOR PLAINTIFF
                                                                       Sigrature:         /s/ PamNoreliw


0   1   63 |   1 8   s -   t\t   4'7   22- 49 4




                                                                        12
          Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 27 of 65
                   E-FILED 2019 SEP 1611:43 AM JOHNSON - CLERK OF DISTRICT COURT




                      IOWA DISTRICT CO URT IN AND FOR JOHNSON COUNTY

JOHN LEE EIVINS
MELINDA J MYERS                                           E NO: 06521 1ACV081138
BARBARA S STANERSON
                                                                  NOTICE OF CIVIL TRIAL.
             Plaintiff(s)                                         SETTING CONFERENCE

VS

IOWA BOARD OF REGENTS
         Defendant(s)




To the parties or their attorneys of record:
                                                                          given that a Trial
ln accordance with lowa Rule of Civil Procedure 1.906, notice is hereby
                                                                                       Gounty
Scheduling conference is scheduled on 10t2212019 at 9:30 AM at the Johnson
Gourthouse, lowa CitY, lowa.
                                                                            after any Defendant/
This date shall be no earlier than 35 days after and not later than 50 days
                                                                        order on application of one or
Respondent has answered or appeared unless set sooner by special
more parties.

This conference shall be held:
                                                                       The court administrator
By TELEpHONE with the conference call to be initiated by Plaintiff(s).
shall be connected to the call at 319-356-6070, Ext.3313.
                                                                                      A party will
Attorneys for all parties appearing in the case shall participate at this conference.
participlte in person if the party does not have an attorney'
                                                                              time per:iods provided by lowa
At this trial-setting conference, every case will be set for trial within the
court Rules chapter 23, Time standards for case Processing'




                                                                            Continuances will not be
The trial date that is agreed upon at this conference shall be a firm date.
granted, even if all paiies        unless for a crucial cause that could not have been foreseen'
                             "gi"",
                                                                                   by counsel'
 The clerk of court shall notify all counsel of record and parties not represented
                                                                                                1of   3
           Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 28 of 65
                   E-FILED 2019 SEP 1611:43 AM JOHNSON - CLERK OF DISTRICT COURT
Dated 09/16/19




lf you need assistance to participate in court due to a disability, call the disability coordinator
                                                                                                    at (319)
3gg-3g20 or information at https://www.iowacourts.gov/for-the-public/ada/. Persons who are hearing
or speech impaired may call Relay lowa TTY (1-800-735-2942). Disability coordinators cannot
provide legal advice.




                                                                                                 2 ol3
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 29 of 65
           E.FILED 2019 SEP 1611:43 AM JOHNSON - CLERK OF DISTRICT COURT
                                                     1)   1   Sl'R,




                                                              {rt


                                              State of Iowa Courts
Case Number                    Case Title
LACVO81138                     MELINDA MYERS, ET AL., VS. IOWA BOARD OF REGENTS
Type:                          ORDER FOR TRIAL SCHEDULING CONFERENCE
                                                                    So Ordered




                                                                         fu;lssr   d4rD4

                                                                    Alissa Kron, Court Attendant,
                                                                    Sixth Judicial District of lowa

Electronically signed on 2019-09-16 11:4329




                                                                                                      3of3
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 30 of 65
               E-FILED 2019 SEP 201:55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Form 1: Application for Aclmission Pro Hoc Vice-District court

                Iowa District Court fo TJOHNSON                                                                  County
                                                                  Cotttlty where you,' ease is.filcd

MELINDA MYERS et al                                                              Case           LACVOS1 138


                                                                                             Application for Admission
Plaintiff(s)                                                                                 Pro Hac Vice--District Court
Full name:.first, middle, last                                                                           lowa Cotrrt Rule 31.14

VS,

IOWA BOARD OF REGENTS


Defendant(s)
Full nanrc:         middle, last

1.    Application
                                                                                          proceeding.
      The undersigned seeks permission to appear pro hac vice in the above-captioned
      Applicant must conrplele all o.f thefollav'ing:
                                                                                           pro hac vice in
      lf this matter involves review of an agency action, did the applicant seek admission
      the proceedings below?                  [
                                         Yes No           I
      lf yes, attach copies of all relaled docunrcnts'

a. Applicant's full name, residential address, email address, and business address.
      Benjamin J. Weber                                                             bjweber@llrlaw.com
      Full nane: frst, niddle, last                                                 Email address

                                                                                    Boston                      MA                021 16
      729 Boylston St, Suite 2000
                                                                                    Ciry                        State             ZIP code
      ivlailing address
                                                                                     Boston                     MA                o2116
       729 Boylsto n St, Suite 2000
                                                                                    CitS'                       State             ZIP code
       Business adtlress

 b    The name, address, and telephone number of each client to be represented'
                                                                                            and all others
       Plaintiffs Melinda Myers, Barbara stanerson and John Eivins, on behalf of themselves
       similarly situated.

 c.    The courts before which the applicant has been admitted to practice and the
       respective periods of admission and any jurisdiction in.which the out-of-state lawyer
       has been licensed to practice as a foreign legal consultant and the respective
       period of licensure.
       Stat€ of Massachuselts - sdmltted 1211212@8        Firsl Clrilit Coud of Appsals ' admilt€d 1012212014
       District of Massachusstts - admitlsd 12nAl2O12     Third Circuit Court of App6als ' admitled 8/19/19
       wssl8m Dislrict of Nsw Yofk ' sdmtlled 6y'9/2017
       Stat€ ol Tennesse€ - Bdmilt€d 1 1t3r2005
       Middle Oisldcl of Tennosssa ' admill€d 112612006



 d.    Has the applicant ever been denied admission pro hac vice in this state?
       fYes I                No

                                                              Rule 31.25-Form            1                                                 Page 1 of4
  January 2017
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 31 of 65
                     E-FILED 2019 SEP 20 1'55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule   3I   .25-Fo rnt 1., ,4pplication for ,4dnissiott Pro Hac llice--District Colrrl, continued

       If    yes,   on   cr   separate page specify the captiotr of the proceedings, the date o.f the denial, andvhat.findings werc
       nade. Altach copies of all related docunrcnls.

e.      Has the applicant ever had admission pro hac vice revoked in this state?
       EYes E                     No
          yes, on a sepqt.ate page speci.fy the captiott of the proceedings, the date af the denial, and vhat.findings
        If                                                                                                             were
        made. Atlach copies of all related doaments.

f.      Has the applicant ever been denied admission in any jurisdiction for reasons other
        than failure of a bar examination?   Yes E No             fl
        lf    on a separate page speci,fi, the caption of the proceedings, the date oJ'the cleniql, and what.findings were
             yes,
        made. lllach copies of all relaled doeunrcn!.v'

g. Has the applicant ever been formally disciplined or sanctioned by any court in this
   state? f,l Yes I No
        Lf ),es, on a separate page specifu the nalure o.f the allegations, the nante of the authority bringing arclt
        pt:oceeclings, ihe captioi of the proceedings, the date .filed, what .findings vere nade, and what aclion was
        tak1n in connecrion 'with those pt'oceedings. Atlach copies o.f all related dociltnenls'

h.      Has the applicant ever been the subject of any injunction, cease-and-desist letter,
        or other action arising from a finding that the applicant engaged in the unauthorized
        practice of law in this state or elsewhere?      Yes E No            [
        IJ'yes, an a separate page specify the natu'e of the allegations, lhe name of the authority btinging
                                                                                                             such
        pt:oceedings,ihe captioit oj the proceedings, the date filed, whal fndings vere made, and vhal actio,'t vas
        Iaken in connectiott tvith those proceedings. Attach copies olall related douunenls'

i.      Has any formal, written disciplinary proceeding ever been brought against the
        applica;t by a disciplinary authority or unauthorized practice of law commission in
        any other jurisdiction within the last five years?   Yes E No                     [
        If yes, on a separate page specifit as to eaclt st.tch proceeding: the nature of the allegations, the name oJ'lhe
        pirro,
        'the
                 or aut'horigt iriigitig sriih proceeclings, the dale the proceedings't'ere initiated and.finalllt concluded,
                                                                                                     those proceedings.
            sfyle of the proceedittgs-, and thefinclings made and aclions takcn in connecliott'rvith
        Altach copies of all related documents.

j.          Has the applicant ever been placed on probation by a disciplinary authority in any
            otherjurisdiction?               [Yes 8No
            lfyes, on a separate page specifi, the juriscliction, caption        oJ'the   proceedings, the terms of lhe probation, and
            u,hat   Jindings u'ere ntade. Attach copies ofall      related docutnents'

 k.         Has the applicant ever been held formally in contempt or othenniise sanctioned by
            any court ln a written order in the last five years for disobedience to the court's rules
            or orders?             il
                            Yes E No
            If   yes, otr a separate pagespecifi,the nalru'e of the allegations, the narne of lhe cow't beJbre vhich such
            pioceeclings tvere co'nclitcticl, tiie clare o.f the conlenrpt lrcler or sa'rction, lhe caption of the ptoceedings' ancl
            'thesubsticeofthecotu.I,srulings. ilttachrothisapplicationacopyo.fthewrittenorderoratransuiptoflhe
            oral niling and othet relaled docuntenls.

 L          Has the applicant filed an application to appear pro hac vice in this state within the
            preceding two Years?       Yes E No    [
                                                           Rule 31 .25-Form                                                  Page 2 of 4
 January 2017                                                                    1
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 32 of 65
                 E-FILED 2019 SEP 20         1'.55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule   31.25-Form l: Applicationfor,4dmission Pro Hac !/ice-Dis|'ict Colrl. continued

                                                                             or9gency and a.full identificalion oJ'each
       $yes, on a separate pqge list the name ancl address of each coru't
       piocieding iti which' ai application rvcts filed, ineluding the date a,td outconre of the applicatiott- Attach
       copies of ull relaled doautents.

m.     The applicant acknowledges familiarity with the rules of professional conduct, the
       discipiinary procedures of this state, the standards for professional conduct, the
       applicable local rules, and the procedures of the court before which the applicant
       seeks to practice. ffi Yes E No
n.     List the name, address, telephone number, email address, and personal
       identification number of an in-state lawyer in good standing of the bar of this state
       who will sponsor the applicant's pro hac vice request'
        Nate Willems                              4T0009260               nate@rushnicholson.com
        I.awyer's nanrc                           PIN                     Email address

        P.O. Box 637                                             Cedar    Rapids        lA               52406
                                                                   City                 State           ZIP code
        Layt1,er's address




o       The applicant acknowledges that service upon the in-state attorney in all matters
        conneited with the proceedings will have the same effect as if personally made
        upon the applicant. ffi Yes    No        f
p.      lf the applicant has appeared pro hac vice in this state in five proceedings within the
        preceding two years, the applicant rnust, on a separate attached page, provide a
        statemen-t showing good cause why the applicant should be admitted in the present
        proceeding.
q       On a separate attached page the applicant must provide any other information the
        applicant deems necessary to support the application for admission pro hac vice.
 r      Has the applicant registered with the office of professional regulation and paid the
        fee as required by lowa Court Rule 31 .14(11) within five years of the date of this
         application?        ffiYes ENo


                  Lawyer's oath and signature and certificate of service on next page




                                                 Rule 31.25-Form     1                                           Page 3 of 4
 January 2017
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 33 of 65
                 E-FILED 2019 SEP 20 1'55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Form lz Applicationfor Admission Pro Hac Vice-Disu'ict Cortrr. continued


2.     Oath and Signature
       t, Beniamin J. Weber                             , have read this Application, and I certify under
          Print your natne

       penalty of perjury and pursuant to the laws of the State of lowa that the preceding is
       true and correct.
       September                    20                ,2A19                      4h
       Signed   on: Month              DaY             Year      Yotu' signalttre*

       729 Boylston St, Suite 2000                                 Boston                                MA          02116
       Mailing address                                            CitY                                  State        ZIP code

                                             bjweber@llrlaw.com
       1617         1
                         994-5800
       Telephone number                      Email address                            Additional email address, if applicable

   t   lfJilhtg in paper, you nus! hand|rite your signture on this fortn. (f ling eleclronical$', 1,o11 naJ' handvrite your signlu'e
       on the form, scan the forn, and then Jile it electronically, ot', 1t6s1 1no, affix a digilized signallte and Jile the fornr
       elecn'onically.




                                                   Certificate of Service
The undersigned certifies a copy of this application was served on the following parties:
 Andrew Tlce
 AHLERS & COONEY, P.C.
 100 Courl Avenue. Suite 600
 Des Moines, lA 50309


on the 20                       day of September               201e
                                         fulonth                  Year

 by    E    Personal        delivery         lX Deposit in the U.S. mail


                                                                             Signalure    server




                                                    Rule 31.25-Form      1                                               Page 4 of 4
 January 2017
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 34 of 65
                 E-FILED 2019 SEP 20 1"55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Form 1: Applicotion for Admission Pto Hac Vice'-District Court

                  Iowa District Co urt        foTJOHNSON                                  County
                                                   County *here yaur case i.s.filed

MELINDA MYERS et al                                            Case no LACVOSl        1   38


                                                                          Application for Admission
Plaintiff(s)                                                              Pro Hac Vice-District Court
Rill   name:   first, niddle, last                                               Iowa Court Rule 31.14

vs,
IOWA BOARD OF REGENTS


Defendant(s)
Full name:                    Iast

1. Application
        The undersigned seeks permission to appear pro hac vice in lhe above-captioned proceeding'
        Applicant must complele all of the.folloving:
        lf this matter involves review of an agency action, did the applicant seek admission pro hac vice in
        the proceedings below?            [   fl
                                            Yes No
        If  yes, attach copies of all related docunrcnts.

a.      Applicant's full name, residential address, emailaddress, and business address'
        Harold L. Lichten                                        hlichten@llrlaw.com
        Full nane: first, nriddle, last                          hnail address

        729 Boylston St, Suite 2000                              Boston               MA                 021 16
                                                                 City                 State              ZIP code
        lvlailing address

        729 Boylsto n St, Suite 2000                             Boston                   MA             02116
        Business adclress                                        Citv                 State              ZIP code

 b.     The name, address, and telephone number of each client to be represented.
         plaintiffs Melinda Myers, Barbara Stanerson and John Eivins, on behalf of themselves and all others
         similarly situated.

 c.     The courts before which the applicant has been admitted to practice and the
        respective periods of admission and any jurisdiction in which the out-of-state lawyer
        has been licensed to practice as a foreign legal consultant and the respective
        period of licensure.

         See Attachment 1.



 d.      Has the applicant ever been denied admission pro hac vice in this state?
        flYes E No
                                               Rule   31   .25-Form   1                                           Page 1 of4
 January 2017
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 35 of 65
                  E-FILED 2019 SEP 20 1'55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Form     l: Applicalionfor   Adntission Pro Hac Vice--Disu'ict   Corrl, continued

     Ifyes, on a separate page specify the caption of the proceedings, the date of the denial, andwhatfinditlss were
     made. Attach copies of all related doaunenls.

e.   Has the applicant ever had admission pro hac vice revoked in this state?
     flYes          I   No
     If yes, on a sepat,ate page specify the caption of the proceedings, the date af the denial, and what .findings vere
     made. Altach copies of all relaled documents'

f.   Has the applicant ever been denied admission in any jurisdiction for reasons other
     than failure of a bar examination?            No       flYes I
     If yes, on a separate page specify the caption of the proceedings, the date of the denial, andwhatfindingswere
     nwde. Attach copies of all related documents.

g. Has the applicant ever been formally disciplined or sanctioned by any court in this
     state?         flYes ENo
     Ifyes, on a separate page specifu lhe nature ofthe atlegations, the name oflhe aulhotity bringing such
     pioceedings, ihe captioi of the proceedings, the date fited, what .findings were ntade, and vhal action was
     laken in connection with those proceedings. Atlach copies of all related documenls.

h.   Has the applicant ever been the subject of any injunction, cease-and-desist letter,
     or other action arising from a finding that the applicant engaged in the unauthorized
     practice of law in this state or elsewhere?      Yes E No          [
     Ifyes, on a separate page specify the nalure of the allegations, the nanrc of the aulhority bringitrg sttch
     pt:oceedings, the caption of the proceedings, the date Jiled, vhatJindings were made, andwhal action vas
     taken in connectian vith lhose proceedings. Attach copies ofall related docunrents.

i.   Has any formal, written disciplinary proceeding ever been brought against the
     applicaht by a disciplinary authority or unauthorized practice of law commission in
     any other jurisdiction within the last five years?   Yes E No               fl
     lf yes, on a sepat.ale page specifu as lo each such proceeding: lhe nalu'e of the allegations, the naue of lhe
     pirton
     'the     or auihoritl, iriiging ssch proceedings, llrc date the proceedings were initiated and.finally concluded,
          style of the proceectiiss, ond the findings nwde and ac!ions laken in conrzeclion with lhose proceedings.
     Attach copies of all related docunrcnts.

j.    Has the applicant ever been placed on probation by a disciplinary authority in any
      otherjurisdiction?            [Yes BNo
      If    on a sepat.ate page specify the jurisdiction, caption of lhe proceedings, the lerms of the pt'ohation, and
           yes,
      whatJindings were nrade, ,'lttaclt copies of all related documents'

k.    Has the applicant ever been held forrnally in contempt or otherwise sanctioned by
      any court ln a written order in the last five years for disobedience to the court's rules
      or orders?         [
                      Yes E No
      If      on a separale page specifit the nature of lhe allegations, Ihe name of lhe court before vhich such
           yes,
      pt:oceeclings rrern ,rlnctr,rtid, tite dufe ofthe contentpt order or sanction, the caption of the proceedings, and
      'the
           substince of the cotu.t's ruli1gs. Auach to this application a copy of the wrilten order or a transctipt of the
       oral ruling and other related documenls.

      Has the applicant filed an application to appear pro hac vice in this state within the
      preceding two Years?       Yes E No
 January 2017                                       Rule 31.25-Form         1                                  Page 2 of 4
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 36 of 65
              E-FILED 2019 SEP 201:55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Fomt    l: Applicationfor Adnission Pro Hac l/ice--Disttict Colrrl. continued

     Ifyes, on a separate page list the name and address of each court o,' agency and afttll identification of each
     proceeding in which an application vas f led, including lhe dale and oulcome of the application. Attnch
     copies of all related docunenls.

m.   The applicant acknowledges familiarity with the rules of professional conduct, the
     disciplinary procedures of this state, the standards for professional conduct, the
     applicable local rules, and the procedures of the court before which the applicant
     seeks to practice. ffi Yes       No      t
n,   List the name, address, telephone number, email address, and personal
     identification number of an in-state lawyer in good standing of the bar of this state
     who will sponsor the applicant's pro hac vice request.
      Nate   \ft'illems              4T0009260 nate@rushnicholson.com
     Lot+t)pr's nomrt                              PIN                      Enail acldress

      P,O. Box 637                                                 Cedar Rapids            IA        52406
     Lav,J,er's addrass                                              Citv                  S!ate    ZIP code




o.   The applicant acknowledges that service upon the in-state attorney in all matters
     connected with the proceedings will have the same effect as if personally made
     upon the applicant. ffi Yes E No

p.   lf the applicant has appeared pro hac vice in this state in five proceedings within the
     preceding two years, the applicant must, on a separate attached page, provide a
     statement showing good cause why the applicant should be admitted in the present
     proceeding.
q.   On a separate attached page the applicant must provide any other information the
     applicant deems necessary to support the application for admission pro hac vice.
r.   Has the applicant registered with the office of professional regulation and paid the
     fee as required by lowa Court Rule 31 .14(11) within five years of the date of this
     application? @Yes                 ENo


               Lawyer's Oath and Signature and Gertificate of Service on next page




January 2017                                      Rule 31.25-Form     1                                     Page 3 of 4
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 37 of 65
                   E-FILED 2019 SEP 201:55 PM JOHNSON - CLERK OF DISTRICT COURT




Rule 31.25-Fonn          l: Applicationfor Admission Pro Hac Vice-District Corrrl. continued

2.   Oath and Signature
          Harold L. Lichten                                  have read this Appl                    , and I certify under
        Prinl your name
     penalty of perjury and pursuant to the laws                                                      that the preceding is
     true and correct.
     September                         20               ,2019
     Signed     on: fulonth               Day             |'ear
     729 Boylston St, Suite 2000                                     Boston                              MA          02116
     Mailing address                                                City                                 State      ZIP code

     1617 994-5800   1
                                                hlichten@llrlaw.com                     courth@llrlaw.com
     Telephone nunfier                          Entail add'ess                          Additional ennil address, if applicable

  * If Jiling in paper, you must lwndvrite yow' signatn'e on tltis forrn. lffiling electronically, you may handwrile yonr signature
     on   the   form, scan lhe fonn, and then file it electronically, or, ))ou may affx a digitized signatn'e and Jile the form
     eleclronically,




                                                     Certificate of Service
The undersigned certifies a copy of this application was served on the following parties:
Andrew Tlce
AHLERS & COONEY, P.C,
100 Court Avenue, Suite 600
Des Moines, lA 50309


on the 20                         day 9g September                2019
                                           l,lonth                  Year

by   E Personal delivery                        lXt Deposit in the U.S. mail



                                                                               Signalure ofserver




January 2017                                         Rule 31.25-Form       1                                           Page 4 of 4
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 38 of 65
             E-FILED 2019 SEP 20 1'55 PM JOHNSON . CLERK OF DISTRICT COURT



                                       ATTACHMENT          1




        Attorney Lichten is admitted in the belowlisted courts. Additionally, he is admitted and
inactive in the State of Maine and has not practiced there actively fgr over 25 years. He is also no
longer admiued to the State of New York as he has not practiced there actively for more than 35
yeais and has not certified that he has completed required continuing education credits.



                                  Court                              Date Admitted
            District of Colorado                                  Sl2snan
            District of Maine                                     snlL978
            District of Massachusetts                             41111986
            State of Massachusetts                                4lt5/1987
            Eastem District of Michigan                           91412012
            Western District ofNew York                           519/2017
            United States Supreme Court                           1AB112016
            Eastern District of Wisconsin                         9lr8l20rs
            lst Circuit Court of Appeals                          21t3il981
            3rd Circuit Court of Appeals                           414/2413
            4th Circuit Court of Appeals                           412912013
            6th Circuit Court of Appeals                          716/2017
            7th Circuit Court of Appeals                           9tfi12015
            9th Circuit Court of Appeals                           1UL5l20l7
            11th Circuit Court of Appeals                          5tzsl20t2
          Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 39 of 65
                   E.FILED 2019 OCT 03 9:23 AM JOHNSON . CLERK OF DISTRICT COURT




                     IN THE IOWA DISTRICT COURT FOR JOHNSON COUNTY


JOHN LEE EIVINS
MELINDA J MYERS
BARBARA S STANERSON                              GASE NO. 06521 LACV081138


         Plaintiff(s),                           ORDER

  VS                                              Dated:   '1010312019

IOWA BOARD OF REGENTS

          Defendant(s).


On this date, the Applications for Admission Pro Hac Vice--District Court, filed by Attorney Nathan
Willems on behalf of Attorneys Benjamin J. Weber and Harold L. Lichten, came before the
                                                                                                  with
undersigned for review. The Court finds the Applications are unresisted, and are in compliance
                                                                                             granted,
the requirements of lowa Court Rule 31.14. Therefore, the Applications should be and are
Attorneys Benjamin J. Weber and Harold L. Lichten are granted leave to practice in the Johnson
County Districi Court for the purposes of this case, only. Attorney Nathan Willems shall serve as local
counsel.

Clerk to notify




                                                                                           1of 2
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 40 of 65
            E-FILED 2019 OCT 03 9:23 AM JOHNSON - CLERK OF DISTRICT COURT




                                               State of Iowa Courts
Case Number                     Case Title
LACVO81138                      MELINDA MYERS, ET AL., VS. IOWA BOARD OF REGENTS
Type:                           Other Order

                                                          So Ordered




                                                             2lr,,h %.%4'^"rL
                                                           Kevln McKeever, Dlstrict Court Judge,
                                                           Sixth Judicial District of lowa


Electronically signed on 2019'10'03 09:23:53




                                                                                                   2   al2
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 41 of 65
            E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




         IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY

MELINDA MYERS, BARBARA                        )
STANERSON, and JOHN ElVlNS,                   )
on Behalf of Themselves and Others,           )          NO. LACVoB1138
Similarly Situated,                           )
                                              )
              Plaintiffs,                     )          PLAINTIFFS' UNOPPOSED MOTION
                                              )          TO AMEND CLASS ACTION PETITION
      VS.                                     )
                                              )
IOWA BOARD OF REGENTS,                        )
                                              )
              Defendant.                      )


       This class action lawsuit was brought by health care providers who work at the
                                                                              jobs and
University of lowa Hospitals and Clinics ('UIHC') as nurses and other related

who are paid their base wages on a monthly basis. Plaintiffs and the class they seek
                                                                                     to


represent are also entitled to additional wages for, among other things, working extra

hours, working night or overnight shifts, and working weekends. while Plaintiffs
                                                                                 and

                                                                                   of
those similarly situated health care providers receive their base wages at the end

each pay period, UIHC does not pay the additional earned wages until a month or
                                                                                more

after the payday following the pay period in which they were earned. Plaintiffs
                                                                                allege in

the petition that UIHC's pay practices violate the lowa Wage Payment and Collection

 Law (,,lWpCL"), which requires an employer to pay all wages earned within twelve
                                                                                  days,

                                                                                 wages
 excluding Sundays and legal holidays, "after the end of the period in which the

 were earned." lowa Code Chapter 91A'3(1)'

        plaintiffs now file this unopposed motion to amend the petition pursuant to lowa

 Rule of civil procedure    1   .402(4). As explained below, Plaintiffs seek leave to amend

 the petition to add three named Plaintiffs       -   Liv Kelly-Sellnau, Christopher Taylor, and

                                                                                         payments
 Shuna Tosa   - and two claims that also arise from UIHC's practice of delaying
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 42 of 65
              E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




of earned wages to its employees. The new plaintiffs and claims would add two related,

but somewhat different claims, all challenging UIHC's failure to pay Plaintiffs'wages

within the time periods prescribed by law. The first is UIHC's failure to pay all wages

due upon an individual's termination from employment and the second, which relates to

overtime eligible blue collar workers, concerns the failure to pay required overtime in a

timely fashion under Federal and state law. Pursuant to lowa Rule of Civil Procedure

1.402(4), "[l]eave to amend . . . shall be freely given when justice so requires." As

explained below, there is no cause for denying Plaintiffs leave to amend the petition

now and, moreover, Defendant UIHC does not oppose the proposed amendments.

Thus, the Court should grant Plaintiffs' motion.

                                            ARGU MENT

          When ruling a motion to amend a complaint, the lowa Supreme Court has held

that "amendments should be the rule and denial should be the exception."l Ee!91/'

Citv of        Citv , 867 N.W.2d 44,51 (lowa 2015)' "Moreover, amendments can be

made at any stage of the litigation, even at trial in certain circumstances." Keves v'

State,899 N.W.2d740 (lowa Ct. App. 2017) (citing Baker,867 N.W'2d at 51)'

          Since filing this lawsuit, on August 19,2019, additional UIHC employees have

 come forward with complaints about pay practices of UIHC similar to those challenged

 in the petition which result in the late payment earned wages. Pursuant to lowa Code

 Chapter 91A.4, an employer must "pay allwages earned... by the employee up to the

 time of the... termination not later than the next regular payday." UIHC, however, does



   Amendments should be granted "so long as the amendment does not substantially change the issues
 1                                                                                                    in
             "if
 the case" or the opposirig party is not plejudiced or unfairly surprised" by the substantial change'
 Baker, 867 N.W.2d at 51.

                                                    2
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 43 of 65
                                                                      COURT
              E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT



                                                     pay on the pay day following their
not pay its employees their earned vacation and sick
                                                           the next regular payday'
termination, but pays such amounts one or two months after
                                                        worked as an advanced
This is exactly what happened to Liv Kelly-Sellnau, who
                                                                    on April 21'2019'
registered nurse practitioner at UIHC and terminated her employment
                                                              Accordingly, Plaintiffs
but did not receive her earned vacation pay until June ,2019-
                                                      1


                                   plaintiff and a class action claim on behalf of all
now seek to add Sellnau as a named
                                                                  following termination
ulHC health care providers for failure to pay earned wages timely

in violation of lowa code chapter 91A.4. See Proposed
                                                      Am. Class Action Petition at

Count ll
                                                                       are paid an
       Furthermore, blue collar employees of UIHC, such as custodians'
                                                   in a week' ulHc' however'
overtime premium when they work more than 40 hours
                                                       premiums on the next regular pay
 does not pay these blue-collar workers their overtime
                                                          Labor Standards Act'
 day in violation of both the IWPCL, S 91A'3 and the Fair
                                                           add christopher Taylor and
 Accordingly, Plaintiffs now seek to amend the petition to
                                                        not paid their overtime pay
 Shuna Tosa, who worked for UIHC as custodians and were
                             praintiffs and to add a count for fairure to pay overtime
 in a timery manner as named
                                                         Am' class Action Petition
 timely pursuant to the IWPCL and the FLSA. See Proposed

 at Count lll
                                                                           There has been
           There is simply no cause for denying Plaintiffs leave to amend.
                                                      prejudice if the proposed
 no undue delay here and Defendant will experience no
                                                      has assented to this motion'
 amendments are made to the petition, and indeed ulHc
                                                        parties have not yet begun
 There has been no schedule issued in this case and the




                                               3
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 44 of 65
              E-FILED 2019 OCT 07 4'.29 PM JOHNSON - CLERK OF DISTRICT COURT




discovery.2 lndeed, the parties'scheduling conference is setforOctober22,2019

Moreover, plaintiffs have sought to amend the petition as soon practicable.3

                                            coNc           toN

        For the reasons stated above, and in light of Defendant's assent, the Court

should grant Plaintiffs' leave to file the Proposed Amended Class Action Petition

attached hereto as Exhibit A.




                                                                                         the close of
 2Undue prejudice usually requires a showing that the propose{am_endment was filed after
 discovery. s"", cg, steir v.'Girl scouts of the USA 383 | ?q 7, Q (1sI Cir. 2004); cadSglr.Nqlbpp
 oru'manco,p.,zor+@cl,20,2O14)(.'commonthreadinthefindingof
                                            new claims, after the close of
        prelud'rce among Defendantsi cited cases is the addition of entirely
 Jir.ou"ty,'und long aft6r the pertinent facts were known to the moving party"); lgtersT Ior estates
 "ndue                                                                                                 d
                                           ttp,      wL            at.3  (N.D. lll. Dec. 5, 2013) ("Delay
 iancetof tnv'rs rurio, L.p. v. rioe eainy      2013     12322622,
                                              rthecloseofdiscoverywhenthedefendanthas,inreliance
 on uny theoriei pleaded in the complaint, incurred the costs of developing evidence
                                                                                        and moved for
 summary judgment.").
 3 Moreover, plaintiffs' motion is timely since the Court has not set any deadlines for amending the petition

 or adding parties.

                                                       4
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 45 of 65
               E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT



                                          Respectfully submitted,

                                          PLAINTIFFS MELINDA MYERS, BARBARA
                                          STANERSON, JOHN EIVINS, LIV KELLY-
                                          SELLNAU, CHRISTOPHER TAYLOR, and
                                          SHUNA TOSA on Behalf of Themselves and
                                          Others Similarly Situated

                                           By their attorneys,

                                           isl Nathan W illems
                                           NATHAN WILLEMS, AT0009260
                                           RUSH & NICHOLSON, P.L.C.
                                           1 15 First Avenue SE, Suite 201
                                           P, O. Box 637
                                           Cedar Rapids, lA 52406-0637
                                           Telephone (31 9) 363-5209
                                           Facsimile (31 9) 363-6664
                                           nate@rush n icholson. com

                                           Harold Lichten
                                           Benjamin J. Weber
                                           LICHTEN & LISS-RIORDAN, P.C
                                           729 Boylston St., Suite 2000
                                           Boston, MA 021 16
                                           Telephone: (61 7) 994-5800
                                           Facsimile: (617) 994-5801
                                           hlichten@llrlaw.com
                                           bjweber@llrlaw.com

Copy to:

Andrew Tice

                                 CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of this document was served upon
counsel of record for each party to the action on October 7,2019, by:

           X   Electronically via EDMS for EDMS registrants
      _        U.S.Mail                               Fax
               HandDelivered                       -  Overnight Courier
                     Mail
               Certified                           -  Other
                                                   -
                                                   /s/ Linda J . Dean

                                               5
      Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 46 of 65
                E-FILED 2019 OCT O7 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY

MELINDA MYERS, BARBARA                             )       NO. LACV081138
STANERSON, JOHN EIVINS, LIV                        )
KELLY-SELLNAU, CHRISTOPHER                         )       AMENDED CLASS ACTION PETITION
TAYLOR, and SHUNA TOSA on Behalf                   )
of Themselves and Others'                          )
Sirnilarly Situated                                )
                                                   )
                  Plaintiffs,                      )
                                                   )
          VS.                                      )
                                                   )
IOWA BOARD OF REGENTS,                             )
                                                   )
                  Defendant.                       )

I.        INTRODUCTION

          plaintiffs Melinda Myers, Barbara Stanerson, John Eivins, and Liv Kelly-Sellnau

are employees who provide healthcare at the University of lowa Hospitals and
                                                                             Clinics

(,,UIHC,).I plaintiffs and the other health care providers at UIHC are paid a salary on a

monthly basis. ln addition to their base salary, the health care professionals earned

additional wages for, among other things, working extra hours, working night or

overnight shifts, working weekends, or working beyond their scheduled hours.
                                                                                   on
 However, UIHC maintains a policy and practice of not paying these additionalwages
                                                                                        as
 at the end of the pay period in which they are earned or within twelve days thereafter

 required by lowa law. lnstead, these health care workers are routinely not paid their

 wages until one or two months after the period in which they were earned. Additionalty,

 when heaith care providers'employment is terminated, UIHC fails to pay allwages

 earned, including vacation pay, on the next regular payday.


 1   The pay practices referenced in this lawsuit are applicable to a bargaining unit working at UIHC that
 consists primarily of staff nurses but a lso includes other job titles such as physical therapists, lab
 technicians, occupational therapists, and physician 's
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 47 of 65
            E.FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




       Furthermore, UIHC employs blue-collar workers, such as custodians, that it has
                                                                                 Tosa,
classified as eligible for overtime pay. Plaintiffs Christopher Taylor and Shuna
                                                                           as
who worked for UIHC as custodians, and other employees UIHC has classified
                                                                         week'
overtime-eligible, earn overtime pay when they work more than 40 hours a
                                                                                  pay.
UIHC, however, fails to timely pay the overtime-eligible employees their overtime
                                                                     pay for as long
Rather, UIHC does not pay overtime-eligible employees their overtime

as 40 days after the overlime was due and payable. This practice violates both Federal

and lowa state law.
       pursuant to the lowa Wage Payment and Collection Law ("|WPCL"), an ernployer

is required to pay allwages earned within twelve days, excluding Sundays and legal

holidays, "after the end of the period in which the wages were earned." lowa Code

Chapter 91A.3(1). UIHC fails to pay its health care workers their wages in a timely
                                                                               pay
 manner in violation of lowa Code Chapter 91A.3(1). ln addition, UIHC fails to
                                                                                pay in a
 employees it has classified as overtime eligible, such as custodians, overtime

 timely manner in violation of lowa Code Chapter 91A.3(1) and the federal Fair Labor

 Standards Act ('FLSA"),29 U.S.C. S 207. Plaintiffs, therefore, file this Class Action

 petition on behalf of themselves and all others similarly situated, against the lowa Board

 of Regents, for failure to pay earned wages and overtime pay in a timely manner in

 violation of the IWPCL and the FLSA'

        ln addition, an employer in lowa must "pay allwages earned... by the employee

 up to the time of the... termination not later than the next regular payday." lowa Code

 Chapter 91A.4. UIHC, however, has a practice of failing to pay terminated employees

 all of their wages earned, including vacation pay, on the next regular pay day in violation


                                              2
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 48 of 65
              E.FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT



                            plaintiffs, therefore, further file this Class Action Petition
of lowa Code Chapter g1A.4.
                                                                      class for failure
against the lowa Board of Regents on behalf of themselves and another
                                                                             of the
to pay terminated employees all wages earned in a timely manner in violation

IWPCL.

III.   PARTIES

       1.      plaintiff Melinda Myers is a resident of Linn County, lowa' Myers is

currently employed as a staff nurse at UIHC'

       2.       plaintiff Barbara Stanerson is a resident of Johnson County, lowa'

Stanerson is currently employed as a physical therapist at UIHC'

         3.     plaintiff John Eivins is a resident of lowa County, lowa. Eivins is currently

employed as a staff nurse at UIHC.

         4.     plaintiff Liv Kelly-Sellnau is a resident of Linn County, lowa' Sellnau was

 formerly employed as an advanced registered nurse practitioner at UIHC until

 approximatelY APril 21, 2019 -

         5.     plaintiff Christopher Taylor is a resident of Washington County, lowa'

 Taylor was formerly employed as a custodian at UIHC

         6.     plaintiff Shuna Tosa is a resident of Linn County, lowa. Tosa is employed

 as a custodian at UIHC.

         7.     plaintiffs, within the past two years, have been employees of University of

 lowa Hospitals and Clinics within the definition of "employee" in lowa Code S 914.2.

         g.      Defendant lowa Board of Regents is a government or governmental

 subdivision or agency which operates a hospital and clinics at the University of lowa

  ("ulHc").


                                                3
      Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 49 of 65
              E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




        L      UIHc is an "employer" within the definition of lowa code $ 91A'2'

II.     JURISDICTION AND VENUE

        1.     This court has jurisdiction pursuant to the IWPGL, lowa Code Chapter

91A, as well as, generaljurisdiction over Plaintiffs' federal claim'

        Z.     pursuant to lowa Code $ 617.3 venue is proper in Johnson County

because the plaintiffs have performed their work for Defendant in Johnson County'

IV.     BACKGROUND

        3.     plaintiffs and those similarly situated have worked at UIHC at s€veral

locations in eastern lowa.

        4.      Defendant pays these health care workers a monthly base salary as well

as certain additional wages'

         b.     ln addition to their base wages, UIHC health care providers in this case

earn wages for things such as hours worked beyond a scheduled shift, working the

 night shift, working overnight, working during a weekend, and shifts that are beyond

 their regular schedule. They also are entitled to overtime pay (time and a half) when the

 health care provider works more than 240 hours in a six-week period'

         6.     Defendant pays these health care workers on the first of each month for

 the work performed the prior month. The health care workers receive a monthly base

 salary of one-twelfth of the of their annual base salary.

         7.     Defendant, however, has a policy for the payment of additional wages

 which results in the wages not being paid to the workers until much later.

         L       For example, on May 6, 2019, Plaintiff Melinda Myers, a staff nurse,

 worked an additional three hours beyond her regularly scheduled shift at the direction of


                                                4
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 50 of 65
             E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT



                                                            was owed an additional
Defendant. ln addition to her regular pay, Myers earned and

$17.48 premium Per extra hour.
                                                                          on May 31,
        L     The pay period for the work performed by Myers in May ended

2019.

        10.   pursuant to Defendant's schedule, however, Myers did not receive her

additional $17.48 per extra hour for the work performed on May
                                                               6,2019, until August      1   ,



                                                                          pay period
2}1g,g7 days after she worked those extra hours and 62 days after the May

in which she earned these wages.

        11.   Thus, Defendant failed to pay Myers' wages within twelve days, not
                                                                    it was earned in
including sundays and legal holidays, after the pay period in which

violation of the IWPCL.

                  As another example, Plaintiff Stanerson, a physical therapist, worked
                                                                                        an
        12.
                                                                         -41 lor
 extra shift on December 21,2018, and earned wages of approximately $425
                                                             performed in December
 working the extra eight-hour shift. The pay period for work

 2018 ended on December        31 ,   2018. Stanerson, however, was not paid her wages until
                                                                     and 32 days after
 February 1,2A19, which was 42 days after she worked the extra shift

 the December 2018 pay period ended.

        13.       Thus, Defendant failed to pay Stanerson's full wages within twelve days,
                                                                                earned in
 not including Sundays and legal holidays, after the pay period in which it was

 violation of the IWPCL.

            14.    ln addition, Defendant has a policy for payment of wages earned to

 terminated employees which results in terminated employees failing to receive all

 earned wages on the next regular payday.


                                                   5
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 51 of 65
            E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




      15.     As an example, Plaintiff Sellnau, a nurse practitioner, had her last day of

employment at UIHC on or about April    21   ,2019. The termination of her employment

thus took place during the pay period for work performed in April 2019 ending on April

30, 201g. Sellnau, however, did not receive her earned vacation pay on the next

regular payday on May 1, 2A19. lnstead, Sellnau received her accrued vacation pay on

June 1,2019, which was 31 days after the April 2019 pay period ended.

       16.    Thus, Defendant failed to pay Sellnau's wages earned at time of

termination by the next regular payday in violation of $91A.4 of the IWPCL'

       17.    Defendant also employs workers that it has classified as non-exempt from

overtime, such as custodians. These non-exempt employees earn overtime pay when

they work more than 40 hours in a workweek. Defendant, however, has a policy for

payment of overtime wages earned by non-exempt employees which results in non-

exempt employees failing to receive their overtime pay on the next regular payday.

Non-exempt employees may also be paid shift differentialwages and these wages are

also not paid on the next regular payday.

        18.    Plaintitf Shuna Tosa is employed by Defendant as a custodian and was

 classified as non-exempt from overtime. When Tosa works more than 40 hours in a

 workweek, in addition to her base hourly rate, she earns a one-half overtime premium

 for each hour over 40. On the following regular payday, however, Defendant only pays

 Tosa her base rate for her work during the pay period. Tosa is not paid her overtime

 pay until the following payday, wgll rnore than 30 days after the overtime is worked..

        19.    For example, during the workweek from May 6 to May 12,2018, Tosa

 worked 59 hours. She was paid her base rate for working 40 hours that week on June


                                                6
     Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 52 of 65
            E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT



                                                                           July
1,2A18. She was not paid for her 19 hours of overtime work, however, until
                                                                                      1,


2018

       ZO.    Thus, Defendant fails to pay Tosa's overtime pay within twelve days, not
                                                                    it was earned in
including sundays and legal holidays, after the pay period in which

violation of the IWPCL.
                                                                      preceding
       21.    Defendant has engaged in the practices described in the
                                                                                   case'
paragraphs willfully and intentionally, and for all putative class members in this

V.     CLASS ACTION ALLEGATIONS

       ZZ.     plaintiffs bring this lawsuit as a class action pursuant to lowa Rule of Civil

Procedure 1.2610n behalf of the classes identified below'

        22.    plaintiffs bring Count I of this lawsuit as a class action pursuant to lowa

Rule of civil procedure    1   .262 0n behalf of themselves and all former, current and future

                                                                   years of the date of
 health care providers who have worked at ulHC within the past two
                                                                               above of not
 filing of the original petition, and who were subject to the policy described

 being paid their earned wages within twelve days of the pay period in which
                                                                             it was


 earned. This class will be referred to herein as the "Wages Class'"

        24.    plaintiffs bring Count ll of this lawsuit as a class action pursuant to lowa

 Rule.of Civil procedure   1   .262 on behalf of themselves and all former, current and future

 health care providers who have worked at UIHC who did not receive their accrued

 vacation on the next regular payday after terminating their employment. This class will

 be referred to herein as the "Termination Pay Class'"

         25.    Plaintiffs bring Count lll of this lawsuit as a class action pursuant to lowa

 Rule of Civil Procedure 1 .262 and as a collective action pursuant to the FLSA, 29


                                                  7
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 53 of 65
            E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




U.S.C. S 216(b), on behatf of themselves and allformer, current, and future employees

who UIHC classified as non-exempt from overtime pay who were subject to the policy

described above of not being paid their overtime premiums or shift differentials within

twelve days of the pay period in which they were earned. This class will be referred to

herein as the "Overtime Pay Class"'

         26.   Plaintiffs reserve the right to redefine the Classes prior to filing a motion

for notice to similarly situated employees pursuant to 29 U.S,C.     S   216(b), prior to filing a

motion for class certification pursuant to lowa Rule of Civil Procedure 1 .262, and

thereafter, as necessary.

         A.    The Wages Class

         27.   Plaintiffs, as employees who have not been paid in a timely manner

consistent with lowa Code $ 91A.3, are representative of the Wages Class, which is an

ascertainable class that is comprised of employees working on behalf of Defendant in

 lowa.

         Zg.   Upon information and belief, the membership of the Wages Class likely

 includes more than 2,000 individuals, the exact number of past and current such class

 members being known to Defendant

         Zg.   Both the Wages Class so numerous that joinder of all members is

 impracticable.

         30.   There are questions of law and facts common to each member of the

 Wages Class. Sueh common questions include, but are not limited to: Whether

 Defendant's standard practice and timing of payments for overtime, extra time, shift

 premiums or other wages violates the IWPCL, $ 91A.3.



                                                I
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 54 of 65
               E-FILED 2019 OCT 07 4,.29 PM JOHNSON - CLERK OF DISTRICT COURT




         31.    Plaintiffs' claims are typical of the claims of absent members of the Wages

Class.

         32.    Plaintiffs' claims also fairly encompass the claims of absent members of

the Wages Class. Moreover, Plaintiffs and absent members of the Class are similarly

situated and have been harmed by the Defendant's pay policies which are universally

applied to all nursing staff and related health care professionals.

         33.    lt is further appropriate to proceed with this action on behalf of the Wages

Class members because:

                a.      A joint and common interest exists among members of the Class

         who have all suffered from untimely payment of their wages;

                 b.     The prosecution of actions by individual members of the Class

         would be impractical and, furthermore, create a risk of inconsistent or varying

         adjudications with respect to individual members of the Class which would

         establish incompatible standards of conduct for Defendant;

                 c.     As a practical matter, adjudications with respect to the individual

         members of the Class would be dispositive of the interests of other members not

         parties to the adjudications, and/or would substantially impair or impede their

         ability to protect their interests;

                 d.     The Defendant, by enacting pay policies generally applicable to all

         of its nursing staff, has on grounds generally applicable to the Wages Class,

         rendering class judgment appropriate to the Class as a whole; and

                 e.     The questions of law and fact common to the members of the

         Wages Class predominate over any questions affecting only individual members,



                                                I
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 55 of 65
                E-FILED 2019 OCT 07 4"29 PM JOHNSON - CLERK OF DISTRICT COURT




      and a class action is superior to other available methods for the fair and efficient

      adjudication of this action'

      B. The Termination PaY Class
      34. plaintiff Sellnau is representative of a Termination Pay Class of
                                                                           pay on the
employees who have not been paid accrued vacation or qualifying sick leave

next regular payday after terminating their employment'

       35.       Upon information and belief, the membership of the Termination Pay

Class likely includes more than 200 individuals, the exact number of past and current

such class members being known to Defendant'

       36.       The Termination Pay Class is so numerous that joinder of all members is

impracticable.

       3T   .     There are questions of law and facts common to each member of the

Termination Pay Class. Such common questions include, but are not limited to:

Whether Defendant's standard practice and timing of payments for vacation pay upon

termination violates the IWPCL, $ 91A'4-

       3g.        plaintiff Sellnau's' claims are typical of the claims of absent members of

the Termination PaY Class.

       39.        Plaintiff Sellnau's claims also fairly encompass the claims of absent

 members of the Termination Pay Class. Moreover, Plaintiff Sellnau and absent

 members of the Termination Pay Class are similarly situated and have been harmed by

 the Defendant's pay policies which are universally applied to all nursing staff.

        40.        lt is further appropriate to proceed with this action on behalf of the

 Termination Pay Class members because:


                                                  10
  Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 56 of 65
            E-FILED 2019 OCT 07 4..29 PM JOHNSON - CLERK OF DISTRICT COURT




             f.      A joint and common interest exists among members of the Class

      who have all suffered from untimely payment of their wages;

             g.      The prosecution of actions by individual members of the Class

      would be impractical and, furthermore, create a risk of inconsistent or varying

      adjudications with respect to individual members of the Class which would

      establish incompatible standards of conduct for Defendant;

              h.     As a practical matter, adjudications with respect to the individual

      members of the Class would be dispositive of the interests of other members not

      parties to the adjudications, and/or would substantially impair or impede their

      ability to protect their interests;

              i.         The Defendant, by enacting pay policies generally applicable to all

      of its nursing staff, has on grounds generally applicable to the Class, rendering

      class judgment appropriate to the Class as a whole; and

              j.         The Questions of law and fact common to the members of the Class

       predominate over any questions affecting only individual members, and a class

       action is superior to other available methods for the fair and efficient adjudication

       of this action.

       41.     Plaintiffs have retained lawyers who are experienced litigators with

substantial experience litigating wage and hour matters on a class-wide basis. The

lawyers have agreed to advance the costs of the out-of-pocket expenses of this

litigation and have the ability to do so.




                                                11
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 57 of 65
               E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




         C.     Overtime PaY Class

         42.    Plaintiffs Taylor and Tosa are representative of an Overtirne Pay Class of

employees who have not been paid their overtime premiums on the next regular

payday.

         43.    Upon information and belief, the membership of the Overtime Pay Class

likely includes more than 2,000 individuals, the exact number of past and current such

class members being known to Defendant.

         44.    The Overtirne Pay Ctass is so numerous that joinder of all members is

impracticable.

         45.    There are questions of law and facts common to each member of the

Overtime Pay Class. Such common questions include, but are not limited to: Whether

Defendant's standard practice and timing of payments for overtime premiums violates

the IWPCL, S 91A.3 and the FLSA, 29 U.S.C.           S 207.

          46.    Plaintiff Taylor and Tosa's claims are typical of the claims of absent

members of the Overtime Pay Class.

         47.     Plaintiff Taylor and Tosa's claims also fairly encompass the claims of

absent members of the Overtime Pay Class. Moreover, Plaintiff Taylor and Tosa and

absent members of the Overtime Pay Class are similarly situated and have been

harmed by the Defendant's pay policies which are universally applied to all non-exempt

staff.

          48.    lt is further appropriate to proceed with this action on behalf of the

Overtime Pay Class rnembers because:




                                                12
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 58 of 65
            E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




              k.     A joint and common interest exists among members of the Class

      who have all suffered from untimely payment of their wages;

              l.      The prosecution of actions by individual members of the Class

      would be impractical and, furthermore, create a risk of inconsistent or varying

       adjudications with respect to individual members of the Class which would

       establish incompatible standards of conduct for Defendant;

              m.      As a practical matter, adjudications with respect to the individual

       members of the Class would be dispositive of the interests of other members not

       parties to the adjudications, and/or would substantially impair or impede their

       ability to protect their interests;

               n.        The Defendant, by enacting pay policies generally applicable to all

       of its nursing staff, has on grounds generally applicable to the Class, rendering

       class judgment appropriate to the Class as a whole; and

               o.        The questions of law and fact common to the members of the Class

       predominate over any questions affecting only individual members, and a class

       action is superior to other available methods for the fair and efficient adjudication

       of this action.

       49.     Plaintiffs have retained lawyers who are experienced litigators with

substantial experience litigating wage and hour matters on a class-wide basis. The

lawyers have agreed to advance the costs of the out-of-pocket expenses of this

.litigation and have the ability to do so.




                                                13
    Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 59 of 65
                 E-FILED 2019 OCT 07 4"29 PM JOHNSON - CLERK OF DISTRICT COURT




                                            COUNT     I

                           vloLATloN oF lwPcL, $ 91A,2, $ 91A.3.

       b0.        Plaintiffs incorporate by reference paragraphs 1 through 58 of this Class

Action Petition as if fully set forth herein.

       51.        By failing to make payment of wages earned as described in these

paragraphs in a timely manner, Defendant has violated lowa Code S 91A.3.

        SZ,       Defendant's violation of the IWPCL is intentional, and therefore Defendant

is liable to Plaintiffs for liquidated damages as described in lowa Code S 91A.2.

                                            COUNT II
                            vtoLATloN OF IWPCL, $91A.2, $91A.4.

        53.       Plaintiffs incorporate by reference paragraphs 1 through 58 of this Class

Action Petition as if fully set forth herein.

        54. Vacation payments upon termination are wages within the definition in
lowa Code S91A.2.

        55.        By failing to make payment of wages earned as described in these

paragraphs in a timely manner, Defendant has violated lowa Code $ 914.4.

        56.        Defendant's violation of the IWPCL is intentional, and therefore Defendant

 is liable to Plaintiffs for liquidated damages as described in lowa Code S 91A.2.

                                  couNT lil
          vloLATtoN oF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. $ 207

        57   .     Plaintiffs incorporate by reference paragraphs 1 through 58 of this Class

 Action Petition as if fully set forth herein.

        58.        By faiting to make payment of overtime premiums earned as described in

 these paragraphs in a timely manner, Defendant has violated both the lowa Code $

 914.3 and the Fair Labor Standards Act, 29 U.S.C. $ 207.

                                                 14
   Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 60 of 65
             E-FILED 2019 OCT   O7 4:29 PM JOHNSON - CLERK OF DISTRICT COURT




       59.    Defendant's violation of the FLSA is willful, and therefore Defendant is

liable to Plaintiffs for liquidated damages as described in 29 U.S.C. S 216(b).

                                  PRAYER        R RELIEF

       Wherefore, Plaintiffs pray that this Court enter the following relief:

       1.     An order permitting this litigation to proceed as a class action pursuant to

lowa Rule of Civil Procedure 1.262 on behalf of all classes;

       2.     An order permitting this litigation to proceed as a collective action under

the FLSA, pursuant to 29 U.S.C. S 216(b) on behalf of the Overtime Pay Class;

       3.     An order of judgment in favor of Plaintiffs and others similarly situated

awarding them any unpaid wages, plus an additionalequalamount in liquidated

damages for the untimely payment of wages;

       4.     An award of attorney's fees, costs, and interest;

       5.     lnjunctive and declaratory relief requiring Defendant to comply with the

IWPCL and FLSA and cease its illegal practices;

       6.     Any other relief to which Plaintiffs and the Class members may be entitled.




                                               15
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 61 of 65
       E-FILED 2019 OCT 07 4:29 PM JOHNSON - CLERK OF DISTRICT COURT



                                  Respectfully submitted,

                                  PLAINTIFFS MELINDA MYERS, BARBARA
                                  STANERSON, JOHN EIVINS, LIV KELLY-
                                  SELLNAU, CHRISTOPHER TAYLOR, and
                                  SHUNA TOSA on Behalf of Themselves and
                                  Others Similarly Situated

                                  By their attorneys,

                                  /s/ Nathan Willems
                                  NATHAN WILLEMS, AT0009260
                                  RUSH & NICHOLSON, P.L.C.
                                  115 First Avenue SE, Suite 201
                                  P. O. Box 637
                                  Cedar Rapids, lA 52406-0637
                                  Telephone (31 9) 363-5209
                                   Facsimile (31 9) 363-6664
                                   nate@ rushn icholson.com

                                  Harold Lichten
                                  Benjamin J. Weber
                                  LICHTEN & LISS.RIORDAN, P.C
                                  729 Boylston St., Suite 2000
                                  Boston, MA 02116
                                  Telephone: (617) 994-5800
                                  Facsimile: (61 7) 994-5801
                                  hlichten@llrlaw.com
                                  bjweber@llrlaw.com




                                     16
          Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 62 of 65
                   E-FILED 2019 OCT 21 12:11 PM JOHNSON - CLERK OF DISTRICT COURT




                      IN THE IOWA DISTRICT COURT FOR JOHNSON COUNTY


JOHN LEE EIVINS
MELINDA J MYERS
BARBARA S STANERSON                              CASE NO. 06521 LACV081138


          Plaintiff(s),                          ORDER

  vs.                                            Dated:   1012112019

IOWA BOARD OF REGENTS

          Defendant(s).

      On this 21st day of October ,2019, the Motion for Leave to Amend filed by Plaintiff(s) was
considered by the undersigned pursuant to l.R.Civ.P.1.402(4). Upon review of the file and being fully
advised in the premises, the Court finds that said Motion appears unresisted and should be granted
for the reasons stated therein.

     lT lS THEREFORE ORDERED that the Motion is GRANTED

     Plaintiff(s) is granted leave to amend. lt is further ordered that the proposed amendment shall
stand as the file copy without the necessity of further filing'

Clerk to notify




                                                                                          1ot2
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 63 of 65
           E-FILED 2019 OCT 21 12:11PM JOHNSON - CLERK OF DISTRICT COURT




                                              State of Iowa Courts
Case Number                    Case Title
LACVO81138                     MELINDA MYERS, ET AL., VS. IOWA BOARD OF REGENTS
Type:                          Other Order

                                                         So Ordered




                                                         Chad Kepros, District Court Judge,
                                                         Sixth Judlcial Distrlct of lswa


Electronically signed on 2019-10-21 1211:39




                                                                                              2   ol2
          Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 64 of 65
                   E-FILED 2019 OCT 242:15 PM JOHNSON - CLERK OF DISTRICT COURT




                     IN THE IOWA DISTRICT COURT FOR JOHNSON COUNTY


LIV KELLY SELLNAU
CHRISTOPHER TAYLOR
SHUNA TOSA                                        GASE NO. 06521 LACV081138
JOHN LEE EIVINS
MELINDA J MYERS
BARBARA S STANERSON                               ORDER RESETTING TRIAL SCHEDULING
                                                  CONFERENCE

         Plaintiff(s),                            Dated:   1012412019


  vs.

IOWA BOARD OF REGENTS

          Defendant(s).


Trial-scheduling conference scheduled for October 22,2019 did not take place because the discovery
plan has not been filed. Discovery plan shall be filed by November 8, 20'19.

Trial Scheduling Conference is scheduled on 1111212019 at 9:30 AM at the Johnson Gounty
Courthouse, lowa City, lowa. The conference call shall be initiated by the Plaintiff(s).

The court administrator may be reached at 319-356-6070, Ext. 3313.

lf discovery plan is not filed by that date, court administration shall set a trial date within the time
standards set by Rule 23.2(1) of the lowa Court Rules without consulting counsel in a trial-scheduling
conference.

Clerk to notify




                                                                                            1of 2
Case 3:19-cv-00081-SMR-SBJ Document 1-1 Filed 10/25/19 Page 65 of 65
            E-FILED 2019 OCT 24 2:15 PM JOHNSON - CLERK OF DISTRICT COURT




                                               State of Iowa Courts
Case Number                     Case Title
LACVO81138                      MELINDA MYERS, ET AL., VS. IOWA BOARD OF REGENTS
Type:                           Other Order

                                                          So Ordered




                                                                 fl1i;ga   #,ron
                                                           Alissa Krsn, Court Attendant,
                                                           Sixth Judicial District of lowa

Electronically signed on 20i9-10-24 74:15:45




                                                                                             2of   2
